Case 1:19-cv-00604-MSM-LDA Document 13 Filed 12/27/19 Page 1 of 1 PageID #: 101

                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF RHODE ISLAND

   CitiMortgage, Inc.
   Plaintiff,
   v.                                           Case No.: 1:19−cv−00604−MSM−LDA

   Paul O. Boghossian, III, et al.
   Defendant.

                                     ORDER TO SHOW CAUSE

            The above captioned case was filed on November 19, 2019, and has been pending
   at least 90 days without proof of service, an answer or a responsive pleading having been
   filed by the defendant.
           On or before January 17, 2020, plaintiff is hereby ordered to show cause, in
   writing, why this matter should not be dismissed for lack of prosecution. Failure to file a
   response will lead to dismissal of this case for lack of diligent prosecution. DRI LR Cv 41.
           It is so ordered.

   December 27, 2019                             By the Court:
                                                 /s/ Mary S. McElroy
                                                 United States District Judge
